Exhibit 99.1 REMARKETING TERMS SUMMARY On October25, 2012 (absent a Failed Remarketing), the class A-5A and class A-5B notes will be reset from their current terms to the following terms, which terms will be applicable until the final maturity date for such notes (definitions for certain capitalized terms may be found in the Glossary at the end of the remarketing memorandum dated October 22, 2012): Class A-5A Notes Class A-5B Notes Original principal amount Current outstanding principal amount Principal amount being remarketed(1) Remarketing Terms Determination Date October15, 2012 October15, 2012 Notice Date(2) October17, 2012 October17, 2012 Spread Determination Date(3) October 18, 2012 October18, 2012 Current reset date October25, 2012 October25, 2012 All Hold Rate(4) N/A N/A Next applicable reset date N/A(5) N/A(5) Interest rate mode Floating Floating Index Three-Month LIBOR(6) Three-Month LIBOR(6) Spread Plus0.40% Plus 0.40% Day-count basis Actual/360 Actual/360 Weighted average remaining life (1)Subject to timely delivered Hold Notices received for approximately $151,100,000 outstanding principal amount of class A-5A notes and approximately $118,490,000 outstanding principal amount of class A-5B notes, and any payment of principal made to the class A-5A and class A-5B notes, as applicable, on the October25, 2012 distribution date. (2)Unless an existing class A-5A and class A-5B noteholder, as applicable, submitted a Hold Notice to one of the remarketing agents prior to 12:00p.m., (noon), New York City time, on the Notice Date, such notes were irrevocably deemed to have been tendered for remarketing. (3) The applicable Spread was determined on October 18, 2012. (4) The All Hold Rate is not applicable. (5) Absent a failed remarketing, there will be no subsequent reset dates for the class A-5A or class A-5B notes. (6)Three-month LIBOR will be reset on each LIBOR Determination Date in accordance with the procedures set forth under “Description of the Notes—Determination of Indices—LIBOR” in the remarketing memorandum dated October 22, 2012. (7) The projected weighted average remaining lives to maturity of the class A-5A and class A-5B notes under various usual and customary prepayment scenarios may be found under “Prepayments, Extensions, Weighted Average Remaining Lives and Expected Maturities of the ClassA-5A andClass A-5B Notes” included as Exhibit I attached to the remarketing memorandum dated October 22, 2012.
